                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION



VICTORIA MARIE PHILLIPS                                                             PLAINTIFF


v.                                 NO: 4:18CV00281 SWW


ARKANSAS DEPARTMENT OF PARKS AND TOURISM                                            DEFENDANT


                                             ORDER

        The Court has determined that the trial in this matter currently scheduled for July 8, 2019,

should be continued until the Court has ruled on the pending motion for summary judgment in

this case.

        IT IS THEREFORE ORDERED that the trial in this matter is continued and a new trial

date will be scheduled, if necessary, once the motion has been resolved.

        DATED this 18th day of June 2019.

                                                      /s/Susan Webber Wright
                                                      UNITED STATES DISTRICT JUDGE
